DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2, 7 thru 13 and 16 thru 22 have been entered into the record.  Claims 3 thru 6, 14 and 15 have been cancelled.
Response to Amendment
The amendment to the specification overcomes the specification objection from the previous office action (7/30/2021).  The specification objection from the previous office action is withdrawn.  New specification objections are recited below in this office action.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (7/30/2021).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.  New 35 U.S.C. 112(b) rejections are recited below in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7 thru 13 and 16 thru 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the From P[0059], reference numbers 200, 201, 202, 203, 204, 205 and 206 are not in Figure 2.  From P[0060], reference characters 300 and “A” are not in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "205" and "206" have both been used to designate the tree in P[00.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both the pedestrian and the tree in P[0059].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: There are two sets of paragraphs numbered {0022] thru [0026].  The paragraphs were not re-numbered when the Brief Description paragraphs were added.  The examiner suggests numbering the second set of [0022] thru [0026] as [0026A] thru [0026E] to avoid amending the entire specification.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0032] page 9, there are two occurrences using the pronoun "he", this should be changed to "he/she" (as was recited earlier in the same paragraph).  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determined by an autonomous route planner in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The route planner is recited in P[0055] in reference to Figure 2.  There is no recitation of a structure to the claimed autonomous route planner.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the operation script” is assembled together from the first, second, third and fourth selected elementary behaviors (lines 7 and 8).  Earlier in claim 1, the “operation script” is assembled together from the first and second selected elementary behaviors (lines 19 and 20).  It is unclear is the operation script of claim 20 is a new operation script such as a modified operation script, or is the same operation script of claim 1.  The examiner assumes it is a modified operation script for continued examination. 
Claim limitation “determined by an autonomous route planner” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites the route planner is specifies paths and locations in Figure 2 (P[0055]).  There is not any structure associated with the route planner.  Therefore, the claim 16 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 thru 13, 16, and 18 thru 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa et al Patent Application Publication Number 2013/0325208 A1 in view of Kean et al Patent Application Publication Number 2019/0302794 A1.
Regarding claim 1 Osagawa et al teach the claimed system, a driving system of an unmanned vehicle (title and Figure 5), comprising:
the claimed autonomous truck with a drive by wire kit, “the unmanned vehicles 20 and 20' are respectively provided with a communication device 21, a processing device 22, a position measuring device 23, a control device 24 and a memory device 25” P[0075], and “The control device 24 is a controller for performing engine output control, steering angle control of front wheels, braking amount control of brakes, and the like, of the unmanned vehicles 20, 20', and comprised of a numerical data processor such as CPU and memories such as ROM and RAM.” P[0077];
the claimed sensors to detect features in an environment surrounding the autonomous truck or loaders, “The input device 43 of the supervising device 40 is used to input known "terrain information" on the loading site 1 required for generating the 
the claimed database storing a plurality of elementary behaviors for various phases of loading the autonomous truck by the loaders, “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” (P[010] and Figures 6A thru 6C), “The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107], “The communication device 21 of the unmanned vehicle 20 receives the information on the driving path 10 transmitted from the supervising device 40. The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25. The processing device 22 of the unmanned vehicle 20 generates a control instruction for driving and steering its own unmanned vehicle 20 on the basis of the 
the claimed stored elementary behaviors include a plurality of predetermined maneuvers for the autonomous truck, the driving path 10 has three portions that are different maneuvers for the vehicle 20 (Figure 2), and “The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25.” P[0110], the claimed plurality of sensing behaviors, “The information on the current loading point direction V12 is stored in the memory device 34 of the loader 30.” (P[0094] and Figure 4), “The information on the current position Q of the loader 30 stored in the memory device 34” P[0095], terrain information is stored in the memory device 34 P[0122], and “The value of the preset inclination angle α is stored previously in the memory device 34 of the loader 30.” P[0153], and the claimed plurality of logic behaviors, the flowchart of Figure 9 has step 503 asks “Is switch-back point finely adjusted?”, step 504 “Switch-back point appropriate?”, and step 507 “Is next loading point set up?” (Figure 9), each of these are interpreted as the claimed logic behaviors; and
	the claimed controller operatively coupled to the drive by wire kit, the data and the sensors, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], the supervising device is in 
	the claimed controller is operable to execute stored instructions, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], and “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” P[0101], to:
the claimed receive a selection by an operator of a first of the stored elementary behaviors from the database via a user interface, “The input device 43 is comprised of a keyboard and a pointing device such as a touch panel, a pen tablet and a mouse. Incidentally, the display device 45 and the input device 43 may have an integral structure or individual structures. The display device 45 may have a various information input function of the input device 43.” (P[0079] and Figure 5), “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], “The communication device 31 of the loader 30 receives the terrain information transmitted from the supervising device 40.” P[0100], and “The processing device 42 of the supervising device 40 receives these information via the communication device 21. The processing device 42 generates the driving path 10 leading to the loading point 12 via the switch-back point 13 on the basis of these information, namely the information on the initial position P13 of the switch-back point 13, the 
the claimed receive a selection by the operator of a second stored elementary behaviors from the database, “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1.” (P[0066] and Figure 2), the path from entry point 11 to switch-back point 13 equates to the claimed first stored behavior, and the path from switch-back point 13 to loading point 12 equates to the claimed second stored behavior;
the claimed assemble together the first and second selected elementary behaviors to form an operation script for loading the autonomous truck by the loaders, “The driving path 10 is a path along which the unmanned vehicle 20 travels and which extends from the entry point 11 to the loading point 12 by way of the switch-back 13 located in the vicinity of the loading point 12. In the driving path 10, a driving path from the switch-back point 13 to the loading point 12 is called "final approach 10a", and a driving path from the entry point 11 to the 
the claimed control the autonomous truck to perform the operation script for loading via the drive by wire, “The travelling direction of the unmanned vehicle 20 changes from forward travel direction to reverse travel direction before and after the switch-back point 13. The unmanned vehicle 20 performs reverse travel toward the loading point 12 and enters there.” P[0071], “The loading site 1, which is one of the areas, is a place where an operation of loading earth and sand onto an unmanned vehicle 20 is performed. In the loading site 1, an excavation operation and an operation of loading earth and sand onto the unmanned vehicle 20 by a loader 30 such as a wheel loader, a backhoe, a shovel and an excavator 
	Osagawa et al do not explicitly teach the claimed unmanned vehicle is an autonomous truck, but also do not recite that it is a remotely controlled vehicle either.  The system of Osagawa et al would be operational with either an autonomous vehicle or a remotely controlled vehicle.  Kean et al teach, control the vehicle may be fully automatic P[0051], and the vehicle may be a dump truck 110-1 (P[0016] and Figure 1).  An autonomous vehicle is common and well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
Regarding claim 2 Osagawa et al teach the claimed predetermined maneuver comprises a trajectory recorded during previous manual operation of the autonomous truck, “a predetermined drive pattern in a loading site is previously set and, when the position of a loading point moves, the position of a new loading point is determined by measuring or computing, and a driving path leading to the new loading point via a switch-back point is generated according to a previously set drive pattern” P[0017], this limitations is from the cited prior art document Japanese Patent Application Laid-Open No. H08-263138.  This teaches that the limitation is common and well-known, and additionally that the state of the art has advanced beyond this (based on the Osagawa et al disclosure).
Regarding claim 8 Osagawa et al teach the claimed stored elementary maneuvers are classified based on type of load or wetness of the load, the type of load would be used by the supervising device 40 to set the paths for the vehicle 20 and the loader 30, different maneuvers are set for different cargos, such as sand and earth P[0081] and shelved cargo P[0160]. 
Regarding claim 9 Osagawa et al teach the claimed sensors are mounted on the autonomous truck, “the unmanned vehicles 20 and 20' are respectively provided with a communication device 21, a processing device 22, a position measuring device 23, a control device 24 and a memory device 25” (P[0075] and Figure 5), and “The position measuring device 23 mounted in each of the unmanned vehicles 20, 20' measures its 
Regarding claim 10 Osagawa et al do not explicitly teach the claimed sensors comprise one of: LADAR, stereo pair, cameras, RF beacons, DGPS, acoustic sensor, RADAR or any combination, but do teach a GPS sensor P[0077].  Kean et al teach, “Position detection system 202 can be one or more of a global positioning system (GPS) receiver, a LORAN system, a dead reckoning system, a cellular triangulation system, or other positioning system. In one example, position detection system 202 is configured to associate signals obtained by sensors 262 with a geospatial location, such as a location within a worksite.” P[0024], “measuring system 204 can receive signals from sensors 262 which include optical sensors, ultrasonic sensors, scales, etc. to determine a measure of a load of material” P[0028], “the sensor is a visual or optical sensor that detects an image indicative of a boundary of the target zone” P[0030], and “a proximity sensor such as lidar, radar or other proximity sensors include receiving sensor signals and identifying the target zone based on those signals” P[0048].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the GPS, radar and optical sensors of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 11 Osagawa et al do not explicitly teach the claimed receive from sensors a signal indicating detection of an obstacle, the claimed determine variations to the operation script to avoids collision with the obstacle, the claimed variation includes trajectory deviation, velocity change or stoppage of the autonomous truck, and the claimed control the autonomous truck to perform the variations in the operation script.  Osagawa et al do teach, “The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30.” P[0107], and “The new driving path 10' is created as a path leading from the entry point 11 to the next loading point 12' via the new switch-back point 13' on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30.” P[0114].  The new driving path that avoids obstacles equates to the claimed variation to the operation script that includes trajectory deviation, and the vehicle is controlled along the new path (claimed control).  Osagawa et al lacks the claimed sensors to provide the obstacle information.
Kean et al teach,
 the claimed receive from sensors a signal indicating detection of an obstacle, “Obstruction identification logic 219 receives signals from sensors 262 to identify any objects that may hinder the progression of load 108 to the target zone 110 in any way. Some examples of objects include other work machines, certain types of terrain, equipment at a worksite, etc. Obstructions may also be a part of target zone 110.” (P[0031] and Figure 2), and “an obstruction sensor configured to sense a location and 
the claimed determine variations to the operation script to avoids collision with the obstacle, “Command path logic 220 then generates a path that machine 102 can travel along, from the initial location to the target location and avoid any obstruction locations. Command path logic 220 sends the path to prediction logic 218 which determines the likely limits of safe accelerations and decelerations that work machine 102 and its components can experience during path navigation without encountering a hazard.” P[0037], and “receive the obstruction signal and generate the motion signal indicative of a travel path modification that the mobile machine is to follow as it travels to avoid contact with the objects sensed by the obstruction sensor” P[0102],
the claimed variation includes trajectory deviation, velocity change or stoppage of the autonomous truck, “generate the motion signal indicative of a travel path modification that the mobile machine is to follow” (claimed trajectory deviation); and
the claimed control the autonomous truck to perform the variations in the operation script, “the control system is configured to control the load carrying actuator based on the travel path modification indicated by the motion signal to avoid contact with the objects” P[0104], and “the control system is configured to synchronize control of multiple different controllable subsystems based on the motion signal to avoid the hazard condition” P[0105]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an 
Regarding claim 12 Osagawa et al teach the claimed system of claim 1.  Osagawa et al do not teach the claimed autonomous truck comprises weight measuring sensors; the claimed controller is operatively coupled to the weight measuring sensors; the claimed controller determines a current weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors; and the claimed controller sends a signal to the loaders indicating the current weight loaded onto the autonomous truck.  The weight sensors would be used by the system of Osagawa et al to monitor the capabilities of the vehicles 20 and schedule when the loading of the vehicles.
Kean et al teach,
the claimed autonomous truck comprises weight measuring sensors, “load carrying mechanism 106 is a bin selectively moveable between a loading position and a tipping position through an extension of lift cylinders on the articulated dump truck, and sensors 262 include weight sensors which can include strain gauges, or other sensors that sense the weight of the material in the bin. Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” (P[0026] and Figure 2), the sensors 262 are on the target zone 110 (Figure 2) and the dump truck 110 equates to the target zone (Figure 1);
the claimed controller is operatively coupled to the weight measuring sensors, “Control system 224 can generate control signals for controlling a variety of different 
the claimed controller determines a current weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors, “Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” P[0026]; and
the claimed controller sends a signal to the loaders indicating the current weight loaded onto the autonomous truck, “Receiving of load information may be automatic 334, manual 336 or can be received in other ways as indicated by block 338. Automatic load information may be detected by a variety of different sensors.” P[0046].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the weight sensing of the load of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 13 Osagawa et al teach the claimed system of claim 1.  Osagawa et al do not teach the claimed autonomous truck comprises weight measuring sensors; the claimed controller is operatively coupled to the weight measuring sensors; the claimed controller determines a current distribution of weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors; and the claimed controller sends a signal to the loaders indicating the current distribution of the loaded weight onto the autonomous truck.  The weight sensors would be used by 
Kean et al teach,
the claimed autonomous truck comprises weight measuring sensors, “load carrying mechanism 106 is a bin selectively moveable between a loading position and a tipping position through an extension of lift cylinders on the articulated dump truck, and sensors 262 include weight sensors which can include strain gauges, or other sensors that sense the weight of the material in the bin. Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” (P[0026] and Figure 2), the sensors 262 are on the target zone 110 (Figure 2) and the dump truck 110 equates to the target zone (Figure 1);
the claimed controller is operatively coupled to the weight measuring sensors, “Control system 224 can generate control signals for controlling a variety of different controllable subsystems 225 based on sensor signals generated by sensors 262” P[0022];
the claimed controller determines a current distribution of weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors, “Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” P[0026], “a visual sensor may be able to detect hold quality, load distribution, load type, size” P[0046] and “load information include load 
the claimed controller sends a signal to the loaders indicating the current distribution of the loaded weight onto the autonomous truck, “Receiving of load information may be automatic 334, manual 336 or can be received in other ways as indicated by block 338. Automatic load information may be detected by a variety of different sensors.” P[0046].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the weight sensing of the load of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 16 Osagawa et al teach the claimed predetermined maneuvers comprise a trajectory between two locations previously determined, “a predetermined drive pattern in a loading site is previously set and, when the position of a loading point moves, the position of a new loading point is determined by measuring or computing, and a driving path leading to the new loading point via a switch-back point is generated according to a previously set drive pattern” P[0017], this limitations is from the cited prior art document Japanese Patent Application Laid-Open No. H08-263138.  This teaches that the limitation is common and well-known, and additionally that the state of the art has advanced beyond this (based on the Osagawa et al disclosure).
Regarding claim 18 Osagawa et al teach the claimed first elementary behavior comprises a sensing behavior that causes the controller to determine a status of the loading of the autonomous truck based on signals from the sensors, “After the 
Regarding claim 19 Osagawa et al teach the claimed the second elementary behavior comprises a logic behavior that causes the controller to maintain a state of the autonomous truck until the controller determines that the loading is complete, “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 
Regarding claim 20 Osagawa et al teach the claimed system of claims 1, 18 and 19 (see above), the controller further operable to:
the claimed receive a selection by the operator of a third one of the stored elementary behaviors from the database via a user interface, “The input device 43 is comprised of a keyboard and a pointing device such as a touch panel, a pen tablet and a mouse. Incidentally, the display device 45 and the input device 43 may have an integral structure or individual structures. The display device 45 may have a various information input function of the input device 43.” (P[0079] and Figure 5), “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], “The communication device 31 of the loader 30 receives the terrain information transmitted from the supervising device 40.” P[0100], and “The processing device 42 of the supervising device 40 receives these information via the communication device 21. The processing device 42 generates the driving path 10 leading to the loading point 12 via the switch-back point 13 on the basis of these information, namely the information on the initial position P13 of the switch-back point 13, the information on the initial position P12 of the loading point 12, and the information on the loading point direction V12, and furthermore, the terrain information, and the information on the current position of the unmanned vehicle 20. The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from 
the claimed receive a selection by the operator of a fourth stored elementary behaviors from the database, “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1.” (P[0066] and Figure 2), the path from entry point 11 to switch-back point 13 equates to the claimed first stored behavior, and the path from switch-back point 13 to loading point 12 equates to the claimed second stored behavior;
the claimed assemble together the first thru fourth selected elementary behaviors to form an operation script for loading the autonomous truck by the loaders, “The driving path 10 is a path along which the unmanned vehicle 20 travels and which extends from the entry point 11 to the loading point 12 by way of the switch-back 13 located in the vicinity of the loading point 12. In the driving path 10, a driving path from the switch-back point 13 to the loading point 12 is called "final approach 10a", and a driving path from the entry point 11 to the switch-back point 13 is called "first half 10b of the driving path".” (P[0067] and Figure 4), and “As a result, the unmanned vehicle 20 enters the loading site 1 from the entry point 11, travels toward the switch-back point 13, performs a switch-back at the switch-back point 13, and stops at a point which is the loading point 12. The operator of the loader 30 performs such as operating a lever in the cab to operate a working machine 30a, and earth and sand (cargo) are loaded by the working machine (bucket) 30a of the loader 30 onto the load-carrying platform of the unmanned vehicle 20. After the unmanned vehicle 20 finishes the loading operation at the loading 
the claimed control the autonomous truck to perform the [modified] operation script for loading via the drive by wire, “The travelling direction of the unmanned vehicle 20 changes from forward travel direction to reverse travel direction before and after the switch-back point 13. The unmanned vehicle 20 performs reverse travel toward the loading point 12 and enters there.” P[0071], “The loading site 1, which is one of the areas, is a place where an operation of loading earth and sand onto an unmanned vehicle 20 is performed. In the loading site 1, an excavation operation and an operation of loading earth and sand onto the unmanned vehicle 20 by a loader 30 such as a wheel loader, a backhoe, a shovel and an excavator are performed.” P[0065], and “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1. The driving path 10 is comprised of a variety of information for driving the unmanned vehicle 20. The driving path 10 has, as main information, route coordinate data showing a position of the unmanned vehicle 20 traveling along the path. The route coordinate data is a set of sequences of points. And, the driving path 10 also includes stop position coordinate data showing a stop position of the unmanned vehicle 20 at a particular position on a path correlated with the route coordinate data and speed limit value data on a path correlated with the route coordinate data. The unmanned vehicle 20 reads successively 
The claimed first and second stored elementary behaviors recited in claim 1 can be applied as the claimed third and fourth stored elementary behaviors of claim 20.  The third and fourth stored elementary behaviors are interpreted as modifications to the operation script.  Osagawa et al teach the claimed modified operation script, “If necessary, the operator of the loader 30 can finely adjust the position of the instructed switch-back point 13 with reference to a trajectory (driving path along which the unmanned vehicle 20 is planned to travel, FIG. 8A) of the final approach 10a shown on the display portion 38B. In this case, the operator inputs a command "to finely adjust the switch-back point 13" by performing touching and depressing operation of the buttons 38A, further inputs a command "to move the switch-back point 13 on the display portion 38B", and further inputs a command "to establish the position of the switch-back point 13".” P[0138], and “When the fine adjustment is performed (Y in step 503), the process returns to step 502, the relative positional relationship A is generated again, and the final approach 10a is determined again.” (P[0139] and Figure 9).
Regarding claim 21 Osagawa et al teach the claimed system of claims 1, 18, 19 and 20 (see above), wherein:
the claimed third elementary behavior is a predetermined maneuver that defines a trajectory for the autonomous truck to follow to a loading location of the loaders, “the 
the claimed fourth selected elementary behavior comprises another predetermined maneuver that defines another trajectory for the autonomous truck to follow away from the loading location, the unmanned vehicle 20 travels to an exit point 15 P[0069], the path from the loading point 12 to the exit point 15 in Figure 8B equates to the claimed another trajectory to follow away from the loading location.
Regarding claim 22 Osagawa et al teach the claimed at least one sensor is mounted on the loader or disposed in the environment surrounding the autonomous truck or loaders, “The position measuring device 35 of the loader 30 uses a global positioning system represented by GPS (global positioning system) to measure position Q of its own loader 30. Signals from a GPS satellite are received by the GPS sensor to measure its own position. The processing device 32 is comprised of a numerical data processor such as CPU and memories such as ROM and RAM. When the loader 30 is, for example, a shovel, the processing device 32 measures a position P12 of the loading point 12 on the basis of the measured position Q of the loader 30 of its own, a swivel angle θ of the working machine 30a, data on the dimensions of respective portions of the vehicle body and the working machine 30a, and the like. The data on the dimensions of the respective portions of the working machine 30a has been stored previously in the memory device 34. When the loader 30 is, for example, a shovel, the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa et al Patent Application Publication Number 2013/0325208 A1 and Kean et al Patent Application Publication Number 2019/0302794 A1 as applied to claim 1 above, and further in view of Hukkeri et al Patent Application Publication Number 2013/0173109 A1.
Regarding claim 17 Osagawa et al do not teach the claimed after assembling the first and second selected elementary behaviors and before controlling the autonomous truck, the claimed controller simulates performance of the operation script by the autonomous truck, and the claimed display the simulated performance to the operator.  A simulated performance is interpreted as a model of the performance, and modeling is merely a method of testing before putting into practice.  Hukkeri et al teach the claimed controller simulates performance of the operation script by the autonomous truck, “An initial calibration of the vehicle model may be performed by autonomously controlling a machine, based on the vehicle model, to perform an operation at a worksite. During performance of the operation, at least one condition may be determined for which the vehicle model may be calibrated. Machine performance of the operation may be determined during the at least one condition. The vehicle model may be adjusted based on the determined machine performance. The vehicle model may be recalibrated subsequent to the initial calibration. At least one recalibration condition may be determined for which recalibration of the vehicle model may occur.” P[0009], vehicle .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined claim amendments and limitations of claims 1 and 7.  Specifically, the closest prior art of record is Osagawa et al Patent Application Publication Number 2013/0325208 A1.  Osagawa et al disclose a relative positional relationship between the loading point and the switch-back point is generated based on initial position information on an instructed fixed switch-back point and position information on a loading point.  If the position of the loading point moves, then based on position information on the position-moved loading point, information on a direction of an unmanned vehicle at the loading point and information on a relative positional relationship, a new switch-back point is set at a position where the relative positional relationship can be maintained.  When the initial position of the switch-back point is instructed, then on the basis of the initial position information on the switch-back point, a driving path leading to the loading point via the instructed switch-back point is generated and, when the position of the loading point moves, a driving path leading to the position-moved loading point via the new switch-back point is generated.
In regards to claims 1 and 7, Osagawa et al, taken either individually or in combination with other prior art, fails to teach or render obvious a system having an autonomous truck with a drive-by-wire kit, one or more sensors to detect features in an environment surrounding the autonomous truck and/or one or more loaders, a database and a controller.  The database storing a plurality of elementary behaviors for various phases of a process of loading the autonomous truck by the one or more loaders.  The stored elementary behaviors comprising (i) a plurality of predetermined maneuvers for .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662